Citation Nr: 1454850	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to a higher initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD), during the period prior to March 7, 2012.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision by the Agency of Original Jurisdiction (AOJ) that granted service connection and a 30 percent rating for PTSD, effective August 31, 2007.  The Veteran appealed for a higher rating.  

In the statement of the case, the RO granted a higher 50 percent rating for PTSD from August 31, 2007, and a 100 percent rating effective March 7, 2012.  Since this increase did not constitute a full grant of the benefits sought throughout the entire rating period on appeal, the issue of entitlement to a higher rating remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As the Veteran is already in receipt of the maximum 100 percent rating for PTSD from March 7, 2012, the issue on appeal is as listed on the first page of this remand.

A personal hearing was held in June 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

There are other issues that are not before the Board.  In a May 2014 rating decision, the RO granted entitlement to service connection for Parkinson's disease and multiple conditions due to Parkinson's disease, granted entitlement to special monthly compensation, and reopened and denied a claim for service connection for sleep apnea.  As the Veteran did not appeal these determinations, these issues are not in appellate status.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that remand is required prior to adjudication of the Veteran's claim.

Well after the most recent supplemental statement of the case was issued in August 2013, the Veteran underwent a VA examination in February 2014 to evaluate the severity of his PTSD.  However, this highly relevant evidence has not yet been reviewed by the AOJ in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review in order to provide due process to the appellant.  See 38 C.F.R. §§ 19.31, 19.37(a) (2014).

The RO has assigned staged ratings for the Veteran's PTSD, with a 50 percent rating prior to March 7, 2012, and a 100 percent schedular rating from that date.

The Veteran essentially contends that his PTSD should have been rated 100 percent disabling throughout the rating period on appeal, i.e., prior to March 7, 2012.  He did not undergo a VA compensation examination of his PTSD until March 7, 2012, and he contends that if he had been examined earlier, the severity of his condition would have been demonstrated earlier.  See VA Form 9 received in September 2013.

The Board finds that an addendum VA medical opinion is needed, based on a review of the evidence of record.  That examination should include a retrospective medical opinion addressing the severity of the Veteran's PTSD during the period prior to March 7, 2012.  Moreover, the evidence reflects that the Veteran has been diagnosed with other non-service-connected psychiatric conditions, including major depressive disorder and dementia/cognitive impairment.  He also has service-connected Parkinson's disease and a brain tumor.  The use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation.  38 C.F.R. § 4.14. However, where it is not possible to distinguish the effects of a non-service-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The record reflects that the Veteran received treatment for PTSD from a Vet Center throughout the period in question.  Although some Vet Center records are on file, another attempt should be made to obtain any Vet Center records of treatment for PTSD during the period prior to March 7, 2012.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any Vet Center records of treatment for PTSD during the period prior to March 7, 2012, and associate them with the claims file.

2.  Then, obtain a retrospective medical opinion from an appropriate VA medical professional regarding the level of severity of the Veteran's PTSD during the period from August 2007 to March 2012.  The claims file (both paper and electronic) must be made available to and reviewed by the examiner.

As noted above, during this period, the Veteran has also been diagnosed with other non-service-connected conditions to include major depressive disorder and dementia/cognitive impairment.

If the examiner cannot distinguish the effects of any current non-service-connected disorder from the symptoms due to service-connected PTSD, the examiner should report the PTSD symptomatology including the effects of the non-service-connected disorder(s).

The examiner should provide a rationale for any opinion provided.

3.  Readjudicate this claim, considering any additional information or evidence received since the August 2013 supplemental statement of the case.  If the decision remains adverse to the appellant, he and his representative must be furnished a supplemental statement of the case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



